I concur in judgment only with the majority opinion. As an initial matter, I note that it is not the general practice of this court to name trial judges in appellate opinions. As for the majority's sua sponte reversal of appellant's sentence, I concur in judgment only. Appellant did not raise the issue of sentencing in an assignment of error or otherwise challenge his sentence on appeal. While I agree that the trial court failed to satisfy the technical requirements of R.C. 2929.14(E)(4) and R.C. 2929.14(C), it is my opinion that the sentence imposed was appropriate in this case.